

116 HR 4703 IH: Defending Elections From Foreign Efforts to Negate Democracy Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4703IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Lamb introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit certain foreign nationals from
			 making disbursements to compensate persons engaging in internet activity
			 promoting, supporting, attacking, or opposing the election of a candidate
			 for public office.
	
 1.Short titleThis Act may be cited as the Defending Elections From Foreign Efforts to Negate Democracy Act or the DEFEND Act. 2.Prohibiting disbursements by certain foreign nationals to compensate persons engaging in internet activity promoting, supporting, attacking, or opposing the election of a candidate for public office (a)Disbursements describedSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended—
 (1)by striking or at the end of subparagraph (B); and (2)by striking subparagraph (C) and inserting the following:
					
 (C)an expenditure; (D)an independent expenditure;
 (E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3)); or (F)a disbursement by a covered foreign national (as defined in subsection (c)) to compensate any person for internet activity that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the activity communication contains express advocacy or the functional equivalent of express advocacy); or.
 (b)DefinitionSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
				
					(c)Covered foreign national defined
 (1)In generalIn this subsection, the term covered foreign national means— (A)a foreign principal (as defined in section 1(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)) that is a government of a foreign country or a foreign political party;
 (B)any person who acts as an agent, representative, employee, or servant, or any person who acts in any other capacity at the order, request, or under the direction or control, of a foreign principal described in subparagraph (A) or of a person any of whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part by a foreign principal described in subparagraph (A); or
 (C)any person included in the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury pursuant to authorities relating to the imposition of sanctions relating to the conduct of a foreign principal described in subparagraph (A).
 (2)Clarification regarding application to citizens of the United StatesIn the case of a citizen of the United States, subparagraph (B) of paragraph (1) applies only to the extent that the person involved acts within the scope of that person’s status as the agent of a foreign principal described in subparagraph (A) of paragraph (1)..
 (c)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after the date of the enactment of this Act.
			